Annual report of the Petitions Committee 2009 (debate)
The next item is the report by Carlos José Iturgaiz Angulo, on behalf of the Committee on Petitions, on the annual report on the activities of the Committee on Petitions during the year 2009.
Mr President, it is my pleasure to come here, as we do every year, to present the annual report on the activities of the Committee on Petitions during the year 2009.
As you know, this year, the activity of the Committee on Petitions was marked by the change from the sixth to the seventh parliamentary term, which has meant significant alterations to the composition of the committee, since two thirds of its members are involved for the first time.
The report aims to offer a clear vision of the activity of the Committee on Petitions during the year and, ultimately, a more specific explanation of what submitting a petition to the European Parliament involves, as well as the possible result of the process, what it can achieve and its limitations. This report also examines the progress made in applying previous recommendations whose objective was to improve the committee's work, and highlights the main challenges for the future in light of the entry into force of the Treaty of Lisbon.
The Treaty of Lisbon, which entered into force on 1 December 2009, as well as confirming the right to petition the European Parliament as one of the pillars of European citizenship, has also established the necessary bases for increasing public participation in the European Union's decision-making process, offering Europeans the opportunity to suggest improvements or additions to the Union's legislation. To this end, the Committee on Petitions welcomes the fact that it is able, under Rule 50 of Parliament's Rules of Procedure, to work alongside the Committee on Constitutional Affairs on drawing up the report on the European Citizens' Initiative, which should be finished late this year. Moreover, following the same context of the Treaty of Lisbon, Parliament's Committee on Petitions should forge closer working links with similar committees in Member States' national and regional parliaments in order to promote mutual understanding of petitions on European issues and to ensure the swiftest response to members of the public at the most appropriate level.
I would also draw your attention to the legally binding force acquired by the Charter of Fundamental Rights with the entry into force of the Treaty of Lisbon, and underline the importance of the Charter in making fundamental rights clearer and more visible to all Europeans. I trust that all necessary procedural steps will be taken to ensure that the institutional aspects of EU accession to the European Convention for the Protection of Human Rights and Fundamental Freedoms will be taken. This goal is of vital importance if we take into account the problem of violations of property rights that the Committee on Petitions faces in certain Member States on a daily basis, knowing that neither the committee nor Parliament is in a position to take any legal action.
I would also stress the excellent relations that Parliament has with the European Ombudsman. We particularly appreciate the efforts of the European Ombudsman to raise public awareness of its work, as well as to identify and resolve cases of maladministration by the European institutions. To this end, we support the idea that the European Ombudsman should establish an administrative code of conduct for the European Union administration.
We call for the development of an online system that clearly indicates the various complaints mechanisms available to the public and which of these is most appropriate to their interests; the establishment of an online one-stop shop would be needed in order to achieve this.
However, not everything was going to be positive. I would like to take this opportunity to protest at the practice - which has been constant since 2007 - of the Directorate-General for the Presidency and the Directorate-General for Communication, whereby items that are not petitions are registered as petitions, according to Rule 201(1) of Parliament's Rules of Procedure. I am talking about the so-called 'non-petitions'. Processing them is an unnecessary waste of time, on top of the cost of dedicating staff to this. In order for you to realise the importance of this point, I will give you one figure: these so-called 'non-petitions' are up to 25% of the petitions registered. The practice of such maladministration endangers the rights of EU citizens.
Finally, but no less important because of that, I would point out the need to adopt a code of conduct for the internal processing of petitions. To this end, I would encourage the secretariat and the representatives of the political groups to work on drawing up a revised guide for the benefit of Members on the internal regulations and procedures of the Committee on Petitions.
In conclusion, my final words - and how could it be any other way, Mr President - are of thanks to the committee's secretariat for its work and support in drawing up this report.
Vice-President of the Commission. - Mr President, firstly I would like to thank Mr Iturgaiz for his excellent report and for the very important work that has obviously gone into preparing it. I must say that, in the quality of his report, he went even further than his predecessor on this file, Ms McGuinness, who also succeeded in producing a very important and very informative report.
After studying this report, the Commission found many very important details and many suggestions concerning our better work and cooperation in the future. It is very clear that we have to recognise the growing importance of petitions. We can see that the number and range of issues covered by petitions are really increasing. I would also like to use this opportunity to pay tribute to the new Chair of the Committee on Petitions, Ms Mazzoni, because she has managed, in a very short time, to bring new energy and impetus into the work of the committee and into the handling of the Commission, and is establishing very collaborative and good cooperation with other committees in Parliament and with the Commission as well.
I would like to continue by reiterating that the Commission is, of course, very ready to cooperate with the Committee on Petitions in all aspects relating to petitions. We are ready to provide expert help and to offer what is very important - the background study of the issues and a good exchange of information on the most pertinent issues. Because of the time limitation, allow me to focus only on three points that, from the Commission's point of view, are very interesting and very important.
We consider the most important point to be the recognition by the rapporteur of the very important part in this whole cooperation played by cooperation with the national authorities and the national parliaments. I listened very carefully just now to his ideas on establishing very close collaboration with the petition committees in the Member States. It is very often true that, where European legislation is concerned, the national authorities are responsible for enforcing it.
Secondly, I understand your call for more readability and more user friendliness in relation to the information spread and information communication from the Commission. Here, we are trying to improve our work and I would underline the quality of the new Europa website where we are trying to direct petitioners to the relevant information.
My third point is that I am very pleased that last week, we managed to conclude the framework agreement between the European Parliament and the Commission on the particular issue that was raised in the report, namely, the information on stakeholders' current powers as regards infringement. I am very glad that we have found a solution for that.
I know that my time is up so I will finish here. I am looking forward to our debate. Thank you very much for an excellent report.
Mr President, Commissioner, ladies and gentlemen, first of all, I would like to congratulate Mr Iturgaiz Angulo on his work.
I agree with the content of the report, and do not wish to return to that particular subject. However, I would like to stress two important issues raised by Mr Iturgaiz Angulo. First of all, it is important to inform the citizens of the difference between the citizens' initiative, the process of submitting a petition to the European Parliament, and the role of the European Ombudsman. There is still too much confusion regarding the role of each instrument. Secondly, when I go to meet citizens in my constituency, I realise that they have never heard of the right to submit a petition to the European Parliament. How can we ensure that the citizens have a clearer picture and that they are able to mobilise existing resources to their advantage? In view of this, it is vitally important for the European Parliament to possess better communication tools.
Are you aware that no website currently exists to clearly explain how to submit a petition? By the same token, there is no information available to people submitting petitions which would allow them to follow, in real time, the progress of their petitions to Parliament. There is no good reason for this lack of transparency.
A greater level of visibility is needed so that the citizens become aware of the fact that we are there to support them. Our committee exists and works for their benefit, and we are there to listen to them. The European Parliament must do everything within its power to close this communication gap and to highlight the work that has been carried out. This work is not of a legislative nature, that is true, but it is no less important. The citizens should be our main concern, and our committee works towards this objective each and every day.
Mr President, Commissioner, I, too, should like to take my turn, as vice-chair of the Committee on Petitions, in expressing my thanks to my good friend, Mr Iturgaiz, for the very important report which he has drafted, especially as, having evaluated the statistics, he highlights the crucial role of the Committee on Petitions in contacts between European citizens and the European Parliament and, alongside the institution of the European Ombudsman, in building up their trust in the European Union and its representatives.
From this point of view, the Commission has an obligation, and I welcome the fact that Mr Šefčovič has already said so (he beat me to it), to cooperate with the members of the Committee on Petitions in reducing the bureaucratic mentality and in helping the Commission to respond more efficiently to requests which facilitate the work of the Committee on Petitions, in giving it regular official progress reports on infringement proceedings and in creating a new web portal to inform citizens of the various complaint mechanisms at their disposal at EU and national level.
I trust that the Commission will give Mr Iturgaiz's report due attention and make use of its conclusions, in a bid to achieve a European identity and build up cohesion.
on behalf of the ALDE Group. - Mr President, first of all, I want to thank the rapporteur for his very comprehensive report.
I have been a substitute member of the Committee on Petitions for six years and during that time, I have worked very closely with some petitioners and listened very carefully to others.
The first thing that always concerns me is that, in general, citizens have a very different perspective on the EU institutions than we do as MEPs or you do as Commissioner. I think we need to put ourselves in the shoes of petitioners. I think if we want a really effective, citizen friendly process, we need to set up some kind of panel composed of petitioners and then listen to what they have to say and use that as a catalyst for positive change.
For many citizens, petitioning the European Parliament is the last lap of a very long journey and they are often already very frustrated. We have a responsibility to smooth that path as much as possible and indeed, the proposal to convert the EU rights web page into a user friendly, one-stop shop is, I think, an excellent one. But we also need to be supportive of citizens throughout the process, with clear, timely explanations as to what is happening throughout the entire procedure.
The issue of inadmissible petitions comes up year after year and I think we need to be real about this. We are never going to fully explain to citizens what the competences of the Union are or are not, so I think what is more important is that, if a petition is inadmissible, then that is clearly and simply explained to the petitioner and, crucially, suggestions as to where they might turn next are also included in the response.
Two final points. I support paragraph 17, which calls on the Commission to deal with misleading directory companies. Year in, year out, small businesses in many, if not all, Member States are subject to harassment and legal threats from these misleading directory companies.
Finally, recital E speaks about the direct impact of EU legislation on citizens' lives and how citizens are best placed to assess its effectiveness and shortcomings. We as legislators, and the Commissioners as initiators of legislation, need to listen to this and use it as part of a reinforcing loop that improves our effectiveness rather than a cul-de-sac.
Mr President, I, too, would like to thank Mr Iturgaiz for an important report, which contains many splendid paragraphs. As I only have a short time in which to speak, I will concentrate on the amendments that we have tabled.
We ought to be specific in what we say if citizens are to understand what our work involves. It is not a question of placing the blame on anyone; on the contrary, our work has borne fruit. The local and national authorities have listened to us. It is a misconstrued sense of politeness to only talk in completely abstract terms on these matters, and it counteracts the good intentions of many of my fellow Members to make our work more citizen friendly.
With Amendment 1, we want to make it clear that, naturally, the EU court stands above national courts. In the report, you could get the impression that national courts have the final word. However, citizens can, of course, bring cases to us, including outside of the domestic courts. Otherwise, it will be almost impossible, not least for financial reasons, for most people to have their complaints heard.
Amendment 4 is probably the one that I feel is most important. We do not want to give the Commission the opportunity to avoid its responsibility for Member States' compliance with Community legislation. It is great to come up with new methods, but from the Commissioner's comments, I could not tell whether this was possibly an attempt by the Commission to escape its obligations, and that is something it must not be allowed to do.
Finally a few words about our Amendment 5 on the internal rules and working methods in the Committee on Petitions, which will hardly concern plenary at all. Very briefly, the current rules and methods work extremely well, and remember: if it ain't broke, don't fix it! We have already wasted too much precious time on this debate.
Mr President, at the outset, I, too, would like to thank the rapporteur for his work.
I would like to point out that the entry into force of the Treaty of Lisbon is going to have a fundamental influence on the work of the Committee, although adapting the Committee's work to the new requirements of the treaty is a goal which will require further effort. We find ourselves in a new situation in which Parliament should play a substantial role, particularly in work on the new citizens' initiative, so that this instrument can achieve its objective as part of the decision-making process in the European Union. The Committee on Petitions plays a major role in implementation of Parliament's supervisory powers. It is worth recalling, for example, complaints about the way the German youth services make it difficult for parents from a Member State other than Germany to exercise their parental rights. This problem was examined by the committee, which drew attention to irregularities in this area.
The Committee on Petitions also plays an important role in monitoring the work of the European Commission. We can mention, as an example, the report on preparations related to the Nord Stream investment and the suspicion which has arisen that the project does not comply with all environmental requirements.
The third significant factor which should be mentioned in the context of discussions about the work of the Committee on Petitions is that of making the Charter of Fundamental Rights legally binding. This, too, is going to be the subject of further intensive work on the part of the Committee.
Mr President, on behalf of my group, I would also like to join in congratulating and thanking Mr Iturgaiz. I believe that we are looking at a detailed report on the intensive work that the Commission did in 2009.
That intensive work related to petitions, which are becoming an increasingly effective instrument for the public, meaning that the total number of petitions has actually increased in relation to 2008. I believe that this indicates that the public really views Parliament as a very useful tool when it comes to presenting it with all types of petitions: environmental problems, fundamental rights, justice, the internal market, etc.
More and more petitions: top of the list are Germany, Spain, Italy and Romania; I hope that it bears no relation to the result of the match the day after tomorrow and that Germany will not be above Spain. However, it is true that we are looking at an instrument that is truly useful to the public.
I believe that the report has the virtue, not just of describing issues that need resolution for the sake of the effectiveness of the petition procedure, but also of pointing them out to the European Commission.
Firstly, simplifying petitioning falls to all of us, including this House. Nevertheless, regarding everything relating to EU competences, such as management of the ecosystem, the environment, etc., we would need to make the Commission's responses relating to this procedure much faster, including the warning letters to Member States. They need to be faster because, as the Commission knows, when the letter arrives or even when the Court of Justice of the European Union intervenes, it is often too late: the damage is irreversible; the environmental damage is irreversible.
That is why it seems very important to me that we should actually be able to find a much faster response on this specific issue. This response must be much faster from when the petition arrives and from when the Commission pronounces its agreement that harm has been done or that the European directives on environmental protection are being violated, in order for this procedure, when it does reach the courts, to get there much faster to seek to prevent the damage being irreversible.
That is the experience that we had in 2009: it was a year with very important repercussions for my country, Spain. Spain has been one of the countries most affected by uncontrolled urban development, so Mrs Auken's report was very important at the time. I would remind you, for example, of the port of Granadilla.
Our recent visit to Huelva regarding all the results of pollution in the estuary demonstrates that it is indeed a very useful instrument. I believe that the public will thank us if we can speed up and simplify the Commission's actions, as well as making them have much more effect when there are breaches of environmental regulations.
(DE) Mr President, ladies and gentlemen, the right of petition is enshrined in the Treaty of Lisbon as an important component of citizenship of the union. German and Spanish citizens submit by far the largest number of petitions. My home country, Austria, is well behind the leaders. I am certain that broad public awareness can have a positive impact on the increasing integration of the European Union.
The decisions made by the European Union have a direct influence on the daily lives of citizens. Petitions allow citizens to have direct contact with European institutions and these institutions are often seen as being very abstract and bureaucratic.
However, the institutions also benefit from these petitions, because petitions often highlight the way in which European Union law is implemented. One example of this is the mutual recognition of educational and professional qualifications and of professional experience. The EU supports a range of different mobility programmes. Mutual recognition is important in order to ensure that these programmes function successfully.
The citizens of the European Union are represented in the European Parliament. For this reason alone, it is important for them to be able to approach us directly by means of petitions. As a member of the Committee on Petitions, I am also working actively towards achieving greater public awareness of the committee and improving its efficiency. If the citizens of Europe knew more about the powers of the EU, it would be possible to resolve the problem of the large number of invalid petitions.
Last but not least, I would also like to thank the rapporteur for the report.
(IT) Mr President, ladies and gentlemen, I greet Mr Šefčovič and point out the absence of the Council's representative for this debate.
As you know, Mr President, the European Union has been reinforcing the concept of European citizenship over the years, as this is fundamental to its political legitimacy and, above all, to cultivate its ambition of democratic representation. As in all international bodies, the European Union cannot take actions outside treaty law, nor can it make extensive interpretations of its powers.
And yet it has a particular character, which it derives from the European dream of its founders, who attributed it the character of being 'of the people'. In particular, the latest treaty, the Treaty of Lisbon - which has recently come into force - places the European institutions in a political framework, with the aim of greater participation on the part of the citizens: the building blocks of the Europe of the peoples that we are creating.
The European Parliament's Committee on Petitions is the only direct instrument for the active participation of citizens in the life of the European institutions. Suffice it to say that the committee bases its agenda on the requests of citizens and not on the instructions of the Commission. Parliament and the Commission ought to take greater notice of its work and results.
The data from the 2009 report - on which I congratulate Mr Iturgaiz Angulo - show a highly appreciable increase in participation despite the reluctance to work with the Committee on Petitions that the European Commission has undoubtedly shown in the past.
Over the last year, we have improved internal procedures, begun a review of the method for examining petitions received and have proposed, as all have mentioned, a system to modernise the web portal in order to make it more user friendly for citizens. It has been a fruitful year ...
(The President interrupted the speaker)
I would like to end with a wish for the next year: I am hoping for a more fruitful cooperation with the Commission and hence, I share in the words of Mr Šefčovič and his three points, which I hope shall be enacted. Further, I hope that this committee can have a specific role in the procedure which is under discussion for the citizens' initiative.
(HU) I, too, would like to offer my congratulations on this report. I think it provides accurate information on 2009, which was a difficult year. About two-thirds of the members of the Committee on Petitions were replaced, while the number of petitions grew, even if this increase was relatively low. 2009 was also exciting because the European Union attempted to reduce the democratic deficit by having the Treaty of Lisbon ratified and put into effect.
It is true that the Committee on Petitions is not involved in the legislative process and therefore, many consider it to be less important than other committees. However, it has a major role in reducing the democratic deficit by establishing a relationship between citizens and EU institutions. It is important feedback for us that the number of petitions submitted showed a slight increase. However, the number of petitions that could not be accepted did not drop by much. The provision of information should be improved to let citizens know in which cases they can petition the committee.
I believe that the actual areas which give rise to petitions also represent further important feedback for us all. These are generally the areas where the transposition of EU legislation is not carried out properly or is not implemented sufficiently, or where citizens want stronger European competence, such as in environmental protection and human rights. There is an increasing number of petitions related to free movement, the judiciary and the internal market. I believe they are all very important.
I would also like to stress that the committee must establish close cooperation with the European Commission, particularly with Commissioner Šefčovič. The committee would be much less efficient without his help. I think it is crucial to ensure that decisions are taken quickly in certain areas where irreparable damage may occur if we do not act with sufficient speed. The time factor is very important for many other reasons as well, and this is why the cooperation of the Commission is crucial. I would like to mention one more thing. We cannot process petitions equally fast in all languages. The committee's administrative staff does not have sufficient personnel who speak minor languages. Improvements are needed in this area, too, and procedures in minor languages should be accelerated.
(DE) Mr President, the right of petition is one of the most important rights of citizens of the European Union. It allows them to highlight possible violations of their rights or abuses within the European Union. Therefore, the petitions that are submitted are a good indicator of the way in which the European legal system is working. For this reason, I am pleased that a total of 1 900 petitions were submitted, which represents an increase over 2008.
However, the citizens of Europe also have the right to receive appropriate, adequate and rapid responses. This means that we must together improve the way in which we work and our internal procedures. First of all, the so-called non-petitions must be filtered out more quickly. They should not form part of the comprehensive official business process. Secondly, we must reject or pass on more rapidly the petitions that we are not responsible for. Thirdly, the members of the Committee on Petitions should establish a dialogue with the petitioners more quickly.
There is a significant opportunity for the Committee on Petitions to bring the European Union to life for its citizens. I think that we, and by 'we' I mean the Committee on Petitions, the Commission and the relevant administrative body, should make extensive and appropriate use of this opportunity in the near future.
Many thanks once again to the rapporteur for his excellent report.
(MT) I, too, would like to start by congratulating my colleague, Mr Iturgaiz, for his report. His report is important because it is being issued by an important committee, and the Committee on Petitions is important because it is the bridge between us and European citizens. The positive fact about the committee is that not only does it give citizens the opportunity to have their say; it also ensures they are heard - which is possibly more important. There are few places where citizens feel they are truly being listened to, and this Committee is certainly one of them.
I would like to allude to a report I had prepared at the end of 2006 on behalf of the Committee on Petitions about misleading commercial directories: commercial directories which encourage citizens and also small businesses to advertise in them without knowing that this would be a paid advert. Entities such as organisations, schools and libraries, which are not even businesses, are falling victim to these commercial directories. In this report, I asked the Commission to bring forward a legislative proposal which would solve this issue once and for all. Unfortunately, this has not materialised, and I will keep insisting that it should be done. I therefore ask the Commissioner to take note of this, since I feel it is most important.
(PL) Mr President, the report shows very clearly just how important the Committee on Petitions and the whole system of petitions are to European democracy. It is there that we react to the everyday problems which people face, but something else which is very important is that the citizens tell us when European law is not being kept by institutions in Member States or by the Member States themselves. In the Committee on Petitions, we discuss these matters and reach conclusions about them, but afterwards, we have no idea if the Member States have taken note of our findings.
Therefore, we do not have any real mechanisms for monitoring whether our work has produced any effect, or if our findings have been listened to and taken into account. In addition, it is difficult to perform monitoring functions if there is no follow-up and if we do not know what happens subsequently. Furthermore, it then happens that certain petitions start to come back to us and the complaints begin to be repeated.
One such example is a petition from 2006, which has just reached us again in 2010, and we are going to consider it once more. The author was opposed to construction of the gas pipeline at the bottom of the Baltic Sea between Russia and Germany, and pointed out the risks it carried for the natural environment. In 2008, the European Parliament adopted a report in which it called for construction of the Northern Gas pipeline on the Baltic seabed to be halted. Our committee insisted that the European Commission check if the assessment of the whole situation had been carried out thoroughly and if the European Commission had supervised the matter. It turns out that no monitoring was carried out, and the matter has come back to us again. So we need to think carefully and create a system for monitoring what happens to petitions once we have finished with them.
Mr President, I would like to thank the rapporteur. I want to use my time to bring to the attention of the House an update on the work of the Committee on Petitions dating back to 2006 and 2007, when we set up a committee of inquiry into Equitable Life. I chaired that committee. This House voted on a report in 2007 which called on the UK Government to recognise its responsibility and to compensate Equitable Life policy holders in the UK, Ireland, Germany and elsewhere. Today, many of you may have received representations from your constituents who are concerned about the extent of this compensation. There is a suggestion that compensation will only amount to about 20%. This is not what the committee I chaired had in mind. I would like this House and the Commission in particular to look very carefully at this. I believe the new UK Government should honour what it said in its opening statement and commit to compensating all policy holders in an appropriate and fair manner.
(IT) Mr President, ladies and gentlemen, I believe that the right to petition is one of the main instruments available to European citizens for active participation in the political activities of the European Union.
In approaching my mandate as an MEP in the spirit of service and respect for the citizen, and the priority that this must have in the decisions of the European Parliament, I have often taken an interest in the petitions submitted ...
(The President asked the speaker to speak more slowly)
I have often taken an interest in the petitions submitted and in their progress in the relevant committee. Unfortunately, despite the fact that Parliament's Rules of Procedure stipulated, in Rule 5(3), that Members shall be entitled to inspect any files held by Parliament or a committee, I have discovered that the internal e-Petition database is only accessible to members of the relevant committee. I contacted the committee in question but, unfortunately, did not receive a response.
I think that this discrimination, which reduces the importance of citizen's petitions and undermines the work of the parliamentary committee, ought to be redressed immediately. We have little time, Mr President, so we try to say everything in one minute.
(RO) I would first of all like to congratulate Mr Iturgaiz for all his efforts on this report.
The Treaty of Lisbon has reconfirmed the fundamental right of the European Union's citizens to submit petitions to the European Parliament. However, these petitions must specifically come under one of the EU's areas of activity so that they can be dealt with.
This is why I have tabled an amendment to request that the future interactive petitions portal describes in as much detail as possible the EU's responsibilities in various areas. This is the only way of eliminating the confusion between EU competences and national competences and of reducing the number of petitions declared inadmissible.
I believe that in future, the Commission must cooperate on an ongoing basis with the European Ombudsman to avoid special reports being compiled, such as the one for complaint 676 submitted in 2008.
(FI) Mr President, my congratulations go to Mr Iturgaiz Angulo for an extremely informative report. I am not a member of the committee, but this report gives an excellent picture of its work and also of the usefulness of the petition procedure.
The petition procedure is useful, even if it is something with which the public is fairly unfamiliar. There is still quite a lot of work to do in this area. There will be work to do even after the Treaty of Lisbon enters into force and this new citizens' initiative is introduced. When its rules are being discussed, we will need to refer to the work of the Committee on Petitions and not try to reinvent the wheel. On the other hand, the public must also be informed as broadly as possible that a petition is different from a citizens' initiative.
(PL) Mr President, the report is interesting, as is the work of the committee. Recently, and particularly during the last parliamentary term, the committee has been very much popularised by certain reports, but also interesting are the conclusions of the rapporteur, among which I would like to highlight the necessity for better cooperation with national parliaments, and also the accessibility of information for citizens. I am in full agreement here with Mrs Gruny that we should put more effort into popularising the role of petitions, the work of the Ombudsman and the role which can be played by the citizens' initiative.
In addition, it seems to me very important to make information available on the stage reached by work on a petition, as well as information on implementation of a resolution which is adopted as a result of the work of the Committee on Petitions. An example is something that Mrs Kolarska-Bobińska has also spoken about: a resolution was adopted on Nord Stream, yet the citizens, in my country, for example, are asking what has happened since. What is the effect of the resolution? This is, in fact, a response to what the European Parliament is doing.
(PL) Mr President, to begin with, I would like to point out and to emphasise the growing significance of the Committee on Petitions as an institution which rightly comes to the aid of the average EU citizen. The right to submit petitions to the European Parliament is an important form of democracy at EU level. For many people affected by different problems, it is an important way of defending their interests.
I would like to point out the need for cooperation and contacts between the Committee on Petitions of the European Parliament and its counterparts in the national parliaments in order to create a common and complementary system for the defence of citizens' rights. The monitoring functions of the Committee on Petitions with respect to the work of the European Commission are exceptionally important.
Finally, I would like to mention the necessity of familiarising our citizens with the competences of different EU and national institutions.
Vice-President of the Commission. - Mr President, if I try to focus on the most important elements in the debate, I think I can group them into three important parts: the first is better communication and a better information spread; the second is cooperation between the European Parliament and the Commission in the field of petitions; and the third concerns all issues related to the infringement procedures.
Regarding better communication, I agree with honourable Members that it is very clear that we should try to spread information better and try to find a way to explain to the citizens what the European Citizens' Initiative is, how it differs from petitions, what the relevant rights are and which rights relate to the Ombudsman. There is not enough information on the EU, and here I think we have to work together as regards how to improve the information spread among our citizens.
We have tried to improve the communication tools the Commission has at its disposal through the improved website. As I mentioned in my introductory remarks, the new Europa website is aimed precisely at overcoming that problem. We have already informed the Committee on the Internal Market and Consumer Protection about the work done on the website, and that committee will be very happy to pass that information on to the Committee on Petitions. We would welcome comments from the PETI Committee - or from any other committees in the European Parliament - on how they think we can improve the website and how we can better direct information to our citizens.
With the approval of the European Citizens' Initiative, our citizens will get a new tool with a view to setting the agenda for all of us who work on European legislation. I would like to warmly thank the PETI Committee in particular, because its experience and advice was very important when we were drafting the draft regulation on the ECI. I am sure that we will be cooperating very closely in the coming days and months - when this issue is being discussed and debated in the European Parliament, and once the ECI is in place - as regards how we can work even better with this instrument and with the citizens who will be using it.
The Commission is open to working in very close cooperation with Parliament, because we realise how important petitions are for our citizens and we understand that the best answer is one which is correct, quick and not subject to delays. If this is the case, citizens will get frustrated. But sometimes, it is not easy to provide quick answers because very thorough analysis and very thorough legal study has to be done. There has to be a lot of background research so things sometimes take a while, but I am sure that we will be working with Parliament in looking for ways in which we can improve and speed up the process in this area.
The last point concerns infringements. I would like to assure honourable Members that we take this issue extremely seriously, as you can see from the list of infringement procedures that have been opened. It is a regular process within the Commission. The Commission's primary goal is to encourage all Member States to uphold European law and all directives. We are trying to use all the means at our disposal to do this, including exchanges of views and encouraging Member States to correct improper transposition of European law. If this does not work, we take the matter to the European Court of Justice with a plea to correct the inappropriate transposition of European law. In the past, there have been requests from the European Parliament for more information on infringement procedures. I am very glad that we have now found an understanding as to how this will be done in the future, once the framework agreement between Parliament and the Commission enters into force. I am sure that, with the additional information you will have at your disposal, you can also exercise your rights and use your influence in the Member States to ensure that European law is respected.
I took note of the other detailed questions and comments raised and I will pass them on to the relevant departments.
Mr President, thank you to all of the Members for their contributions.
I believe that there is a thread running through all the speeches given by my fellow Members. This thread is the importance of the Committee on Petitions, because the faith and hopes of thousands of Europeans that their principal and real problems can be solved often rest on this committee.
That is why, of all the committees, the Committee on Petitions - and several Members have said this - is the one that has the most direct relationship with the public, as Europeans are directly involved in it. The significance of this committee means that it must be safeguarded and loose ends tied up, so that all of us - Parliament, the Commission and the petitioners - may feel that the committee is even more useful.
With your consent, Mr President, I will finish by asking the Commissioner to take note. I know that the Commissioner will do so, because many of the complaints that we have heard from fellow Members are completely justified. The following comments that have been made are totally justified: there is a lack of information, and it is true that certain petitions have been paralysed and were not completed.
I therefore believe that we must not be distracted but must see the issue through to the end. Those petitions that have been initiated, and which remain open and with unresolved issues, must be resolved. I believe that in your capacity as Commissioner, you must make efforts to try to solve the complaints that you have heard here in this House today.
The debate is closed.
The vote will take place tomorrow (Tuesday, 6 July 2010).
Written statements (Rule 149)
in writing. - I am delighted to see that the number of submitted petitions has continuously increased; this has been greatly aided by the opportunity to submit petitions online. The year 2009 saw 65% of petitions submitted online, and I am proud to say that Ireland has the highest per capita submission of petitions in the EU. The Petitions Committee is an invaluable tool for bringing Europe into citizens' lives through its direct interaction with petitioners. In 2009, 54% of petitions received were deemed inadmissible. This is a worrying trend which, if continued, will inhibit the effectiveness of the committee. Most of the petitions deemed inadmissible are the result of ongoing confusion concerning the powers and responsibilities of the Petitions Committee. We need to urgently introduce information campaigns for citizens on the powers and responsibilities of the Petitions Committee - this could be done through a one stop website, which would explain in a clear manner what falls under the committee's powers and responsibilities and provide information on other possible methods of redress for non-petition issues. The Petitions Committee is crucial in that it brings the powers of Europe to the people, who are best placed to judge the shortcomings in the application of EU policy by Member States.